Citation Nr: 1542257	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tuberculosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement a rating in excess of 10 percent for a hemorrhoids disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is now with the RO in Oakland, California. 

A March 2015 rating decision increased the rating for the hemorrhoids disability to 10 percent effective April 1, 2010.  As that increase does not represent the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2015, the Veteran testified by videoconference before the undersigned Veteran's Law Judge.  A transcript of that hearing is of record.  

The Veteran has presented evidence that he is not able to maintain employment due to a service-connected hemorrhoids disability.  Specifically, the Veteran testified during the July 2015 Board hearing that he had not worked in six years due to his service-connected hemorrhoid disability.  A claim for TDIU is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, and is before the Board.

The issues of entitlement to service connection for bilateral hearing loss and a TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACTS

1.  The additional evidence presented since the July 1982 rating decision that denied service connection tuberculosis is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

2.  Prior to February 27, 2015, the Veteran's hemorrhoids disability were large or thrombotic, irreducible, or associated with excessive redundant tissue, with evidence of regular recurrences.  No persistent bleeding with secondary anemia or with fissures was shown.

3.  As of February 27, 2015, the Veteran's hemorrhoids disability was found with persistent bleeding with secondary anemia.  

4.  The Veteran's hemorrhoids disability has produced occasional moderate fecal leakage.  
 

CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for tuberculosis disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Prior to February 27, 2015, the criteria for rating in excess of 10 percent for a hemorrhoid disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

3.  As of February 27, 2015, but not earlier, the criteria for a rating of 20 percent, but not higher, for a hemorrhoids disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).
 
4.  The criteria for a separate 10 percent rating, but not higher, for fecal leakage have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent correspondence in April 2010 and a rating decision in September 2010.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. 

The April 2010 notice letter and September 2010 rating decision informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no evidence that tuberculosis was incurred in or was related to service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to reopen the previously denied claim for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's petition to reopen the claim is harmless and does not preclude appellate consideration.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the March 2011 statement of the case and a March 2015 supplement statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2015).  While evidence submitted is new, it is not material and therefore VA has not obtained an examination with respect to the claim for entitlement to service connection for tuberculosis.  Additionally, VA examinations and adequate opinions were obtained regarding the Veteran's service connection hemorrhoids disability in December 2010 and February 2015.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

A July 1982 RO rating decision denied service connection for tuberculosis.  The Veteran did not appeal that rating decision or submit any evidence within one year that would challenge the finality of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 2015).  Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen those claims because it goes to the Board jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With regard to the claim of entitlement to service connection for tuberculosis loss, at the time of the last final July 1982 rating decision, the RO denied service connection on the basis that the Veteran did not have a current diagnosis of tuberculosis.  The RO noted while the Veteran had a positive tuberculin reaction, those test results were not a diagnosis of tuberculosis and the claimed disability was not present.  The Veteran was notified of that decision in July 1982. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The evidence added to the claims file since the July 1982 RO decision consists of VA treatment records and private treatment records.  

A May 1985 private treatment record shows that the Veteran reported chest pains.  Chest x-rays taken were within normal limits.  

A December 1994 VA treatment record shows that the Veteran had clear lungs confirmed by a chest x-ray.  

An August 1997 VA treatment record shows that a chest x-ray confirmed a diagnosis of mild generalized emphysema.  

A January 1999 VA treatment record shows that a chest x-ray revealed no active diseases.

A December 2005 VA treatment record shows that the Veteran had clear lungs confirmed by chest x-ray.  

A January 2008 VA treatment record shows that the Veteran reported that he had a history of tuberculosis 30 years ago and was treated with oral anti-tuberculosis medication.  A chest x-ray showed clear lungs with no abnormality.  

A January 2010 VA treatment record shows that the Veteran's chest was evaluated with normal breathing sounds.  

The medical evidence received since the RO's July 1982 decision which was not of record at the time of the July 1982 RO decision is new.  38 C.F.R. § 3.156 (2015).  However, the Board finds that the new evidence is not material because it does not raise a reasonable possibility of substantiated the claim. 

With regard to the claim of entitlement to service connection for tuberculosis, for the evidence to be material it must relate to an unestablished fact.  Here, the unestablished fact is whether the Veteran has the current disability of tuberculosis.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, none of the new evidence submitted after the June 1982 RO decision shows that the Veteran has been diagnosed with tuberculosis.  Examinations and chest x-rays have consistently shown that the Veteran does not have tuberculosis.  

The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156 (2015).  Therefore, the claim of entitlement to service connection for tuberculosis is not reopened.

The Board notes that the Veteran has submitted statements that he has tuberculosis that is related to active service.  The Board finds that the Veteran is a lay person and that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the appellant is not competent to provide evidence as to more complex medical questions, such as to the diagnosis tuberculosis that may be related to his service, particularly in light of the absence of medical evidence or a supportive medical opinion.  Therefore, those statements are not competent evidence and do not constitute new or material evidence, as they are also redundant of the assertion that tuberculosis was present that was considered at the time of the last final denial.  

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection tuberculosis is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Increased Rating for Hemorrhoids

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate Diagnostic Codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different Diagnostic Codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2015).

The Veteran's hemorrhoids disability is currently rated as 10 percent disabling under Diagnostic Code 7336 effective April 1, 2010, which is applicable to external and internal hemorrhoids.  For hemorrhoids, a 0 percent rating is assigned for mild or moderate internal or external hemorrhoids.  A 10 percent rating is assigned for large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

A December 2010 VA examination report of the Veteran's hemorrhoids disability showed that he reported no bleeding and only pain.  He reported self-treating with sitz baths and creams, but still experienced flare-ups once or twice per month.  The Veteran reported no itching.  The Veteran reported having five episodes of mild incontinence of bowel in his life time after 1989.  There were no reports of using a diaper or pad.  His last flare-up was reported to occur three months prior to the December 2010 examination.  The Veteran denied any anal itching or diarrhea.  He reported preventing constipation by eating a lot of fruits and vegetables.  He denied any tenderness, swelling, or perianal discharge.  During one of his episodes of fecal incontinence, he had to throw away his underwear.  No history of rectal prolapse, anal infection, proctitis, fissures, fistula, or neoplasms were shown.  Examination of the rectum showed small external hemorrhoids.  The hemorrhoids were noted to be small with no prolapse, thromboses, or bleeding.  No pain was reported.  No fecal incontinence was observed and his underwear was clean.  Digital rectal examination showed no internal hemorrhoids were appreciated.  No fissures or fistula were visualized.  The examiner noted that the Veteran had five episodes of fecal incontinence in his lifetime, the last episodes occurring a few months prior.  The examiner concluded the report by noting that considering the Veteran's history of four surgeries for hemorrhoids that the disability seemed to mildly impact his quality of life.  

A February 2015 VA examination report shows that the Veteran was diagnosed with internal and external hemorrhoids.  The examiner noted a May 2014 colonoscopy procedure that confirmed a diagnosis of internal hemorrhoids.  The Veteran reported using prescription ointments in 2009 and 2012 but at this time only used over the counter ointments.  He reported occasional rectal bleeding.  The Veteran's most prominent symptoms were noted to be rectal itching and occasional bleeding.  The Veteran reported using pads to avoid soiling.  The examiner reported that the Veteran's signs and symptoms of the disability were internal and external hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The Veteran was also evaluated with puritis ani, due to external hemorrhoids and fecal soiling.  No other pertinent signs or physical symptoms were noted by the examiner.  The examiner noted that a complete blood count test showed anemia was present due to any intestinal condition that was suspected or present.  The examiner reported that the Veteran's rectum or anus condition did not impact his ability to work.  The examiner remarked that the hemorrhoids impacted the Veteran as he needed to use ointment, used pads occasionally, and used hot sitz baths during flare-ups.  The Veteran also reported that he had some bleeding the previous week which was noted by the examiner to be expected for someone with recurrent hemorrhoids that had excessive redundant tissues surrounding the anus.  

During the July 2015 Board hearing, the Veteran testified that he experienced bleeding every week.  He stated that sometimes his hemorrhoids bled to require the use of a pad.  He also reported that affected his ability to obtain and secure employment.  He reported that any sort of lifting or driving caused issues as he was unable to sit down or stand up for too long.  He stated that any type of exertion or straining, even to pick up a baby, caused bleeding.  He reported that he had not worked in six years due to the hemorrhoids condition and that he received Social Security Disability.  The Veteran also testified that he wore Depends when he went on trips because if he hit a bump, a slight bowel movement may come out.  He reported leakages, especially when driving any distances.  

After reviewing the evidence or record, the Board finds that prior to February 27, 2015, a rating in excess of 10 percent for hemorrhoids was not warranted.  The medical evidence does not indicate that prior to February 27, 2015, the Veteran experienced persistent bleeding resulting in secondary anemia or fissures in association with his hemorrhoids.  The Board notes that the December 2010 VA examination report clearly indicated that the Veteran did not report any bleeding resulting from the hemorrhoids.  The Veteran only reported pain and itching.  Additionally, the examination of the Veteran's rectum and anus showed no prolapse, thrombosis, bleeding, fecal incontinences, fissures, or fistula.  Here, the Board finds that prior to February 27, 2015 the evidence shows that the Veteran's hemorrhoids more nearly approximated the 10 percent rating which accounts for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Again, the medical evidence along with the Veteran own reports of no bleeding showed that the criteria for the next highest rating of 20 percent were not met.  Therefore, the Board finds that the symptoms associated with a rating in excess of 10 percent were not shown prior to February 27, 2015.  

Therefore, the Board finds that a rating in excess of 10 percent disability for the Veteran's hemorrhoid disability was not warranted prior to February 27, 2015.  The preponderance of the evidence is against the assignment of any higher rating prior to February 27, 2015.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that as of February 27, 2015, the Veteran's hemorrhoids disability more nearly approximates the rating criteria for a 20 percent rating, the maximum rating for a hemorrhoids disability.  The Board notes that the February 2015 VA examination report shows that the Veteran experienced occasional rectal bleeding with additional prominent symptoms of rectal itching and fecal soiling.  The examiner also diagnosed the Veteran with puritis ani due to external hemorrhoids and fecal soiling.  The Board also notes that laboratory results indicated that the Veteran was also diagnosed with anemia.  Here, in resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's reports of persistent bleeding, with his diagnosed anemia, meet the criteria for a 20 percent rating for a hemorrhoids disability.  The Board notes that is the maximum rating for the Veteran's disability.  

Throughout the entire appeal period, the Veteran has reported and been diagnosed with fecal incontinence due to a service-connected hemorrhoid disability.  Therefore in addition to the Veteran's currently assigned disability rating under Diagnostic Code 7336, the Board will also address whether the Veteran is entitled to a separate rating addressing the symptoms of fecal leakage.  Diagnostic Code 7332 addresses impairment of sphincter control of the rectum and anus.  Under Diagnostic Code 7332, a 0 percent rating applies to healed or slight impairment of sphincter control, without leakage.  A 10 percent disability rating applies to constant slight or occasional moderate leakage.  A 30 percent rating applies to occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating applies to extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating applies to complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).  The words slight, moderate, and extensive are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).

The evidence of record shows that during the December 2010 VA examination, the Veteran reported that he had five episodes of minor rectal incontinence since 1989 that caused him to change his underwear, the last episode occurring a few month prior to the examination.  

During the February 2015 VA examination, the Veteran reported that he experienced fecal soiling and the examiner reported that was one of the prominent symptoms of his hemorrhoids disability.  He further testified at the July 2015 Board hearing, that he wore Depends when driving on trips as bumps may cause leakage.  

Here, the Board finds that during the course of this appeal, the Veteran has reported and been diagnosed with fecal leakage due to his hemorrhoids that have caused him to change underwear or wear Depends.  The Board finds that those symptoms are most consistent with a separate 10 percent rating under Diagnostic 7332, which applies to impairment of sphincter control that caused occasional moderate leakage.  The Board finds that a rating in excess of 10 percent for impaired sphincter control is not warranted as neither the Veteran nor medical professionals have indicated he had involuntary bowel movements.  Instead, the Veteran has consistently reported some leakage that required him to wear a depends or change his underwear.  Accordingly, the Veteran is entitled to a separate rating under Diagnostic Code 7322 of 10 percent, and not higher, for fecal leakage.  The Board finds that the preponderance of the evidence is against the assignment of any higher or other separate rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran is entitled to a higher rating on an extraschedular basis for hemorrhoids or fecal leakage.  The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111 (2008).  The Board finds that the evidence does not show such an exceptional disability picture due to hemorrhoids or fecal leakage that the available schedular ratings are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule and regulation shows that the criteria reasonably describe the Veteran's disability level and symptomatology.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant impairment.  The evidence does not show marked interference with employment or frequent hospitalization due to hemorrhoids or fecal leakage.  While the Veteran has claimed that he cannot work due to the disability, that is not corroborated by the medical records.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

As new and material evidence has not been received, the request to reopen a claim for service connection for tuberculosis is denied.

Entitlement to a rating in excess of 10 percent prior to February 27, 2015, for a hemorrhoids disability  is denied.

Entitlement to a rating of 20 percent, but not higher, for a hemorrhoids disability as of February 27, 2015, but not earlier, is granted.

Entitlement to a separate 10 percent rating, but not higher, for fecal leakage due to hemorrhoids, is granted.  


REMAND

The Veteran asserts that he has bilateral hearing loss due to excessive noise exposure in service.  He testified that he experienced noise exposure with no hearing protection from tanks and machine guns during service.

The Veteran underwent a VA audiological examination in May 2010.  The VA examiner, after an examination of the Veteran, provided a diagnosis of mild bilateral sensorineural hearing loss.  The examiner reported that the results of the audiological examination were not consistent with high intensity sounds experienced during the military.  The examiner specifically referenced that a notched hearing loss noted at 3000 Hertz and 4000 Hertz was not shown on an audiological examination dated in 1980.  Additionally, the examiner reported that the results of the hearing evaluation were consistent with exposure to high intensity sounds, but the examiner did not report specify what other high intensity sounds may have caused the bilateral hearing loss.  

The Board finds that the May 2010 VA audiological report is incomplete for adjudication purposes.  Specifically, the examiner did not note any other type of noise exposure, either recreational or occupational, that could have caused the hearing loss.  The Board also notes that it is unclear whether or not the examiner reviewed the service medical records as no references were made to any audiological evaluations during active service.  Therefore, the Board finds that the May 2010 VA examiner's opinion is incomplete and that a new opinion must be obtained.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303,(2007)

The Board also finds that the record has raised an inferred claim for a TDIU rating.  During the Veteran's July 2015 Board hearing the Veteran reported that he could not work due to a service connection hemorrhoids disability and that he was receiving Social Security Disability.  On remand, development must be undertaking for the Veteran's inferred TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss.  The examiner should perform all indicated test and studies.  The entire claims file must be reviewed and the examiner must note that review.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss is related to active service.  In providing the opinion, the examiner should comment on the audiometric findings recorded on induction and separation examinations.  The significance, if any, of acuity shifts in the audiometric results should be addressed.  The examiner must also take into consideration the Veteran's statements as to onset and continuity of hearing loss.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also discuss any relevant post-service noise exposure.  A complete rationale for all conclusions reached should be provided.  

2.  Issue notice regarding claims for TDIU of what evidence is required to establish entitlement and allow the Veteran the opportunity to submit additional argument and evidence on the claim.  Provide the Veteran VA Form 21-8940 and ask him to complete and return that form. 

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of service connected disabilities and whether the service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.  The examiner must review the claims file and must note that review in the report.  The examiner should describe the nature and severity of all symptoms of the service-connected hemorrhoids and tinnitus.  The examiner should state whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities..  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


